VAN ORSDEL, Associate Justice.
Appellant appeals from the decision of the Commissioner of Patents denying a patent for a beverage mixer disclosed in the following claim: “The combination in a beverage mixing container of large capacity having a pouring spout at its front and an operating handle at its rear, of a pair of horizontally disposed handles located at opposite sides thereof, said handles being adapted for reciprocation of the container in two-handed hand grasp.”
It will be observed that the patent relates to a container having a spout and operating handle with a pair of stationary handles on each side to be grasped when shaking the container for the purpose of mixing the contents therein. A patent to one Ball, dated April 1, 1924, discloses a beverage mixer similar to that claimed by the applicant but without handles; and a patent to one Hall, dated July 16, 1912, discloses a milk can having stationary handles arranged on the opposite sides thereof.
 The idea of placing stationary handles on opposite sides of containers is old in the art. We agree with the Commissioner “that there is nothing inventive in attaching handles to any otherwise old receptacle or article.”
The decision of the Commissioner is affirmed.